Title: From James Madison to Tobias Lear, 14 July 1807
From: Madison, James
To: Lear, Tobias



Sir,
Department of State July 14th. 1807.

I inclose a copy of a Proclamation of the President, by which you will find the critical state of things between this Country and Great Britain.  The conduct of the Squadron in the waters of Virginia, subsequent to the outrageous attack on the Chesapeake, has been in the highest degree insulting to the national Sovereignty; amounting, in fact, to invasion and hostility.  The course which it will take in consequence of the Proclamation, is not yet disclosed.
How far these extraordinary proceedings result from the orders, or pursue the intentions of the British Government, is a question that will be decided by the demand which our Minister at London is immediately to make, of an honorable reparation.  Should this be refused, the spirit of the nation is ready for any means that may be necessary, otherwise to effect it.
The Secretary of the Navy gives orders by this conveyance, for the return of our public vessels from the Mediterranean; and the information above given, will suggest to you the expediency of such precautions with respect to our interests, commercial and political, in that quarter, as are prescribed by the hazard of a rupture with Great Britain.  Our Minister in London will probably apprize you, without delay, of the symptoms exhibited by the British Cabinet, under the demand made on it; in case those symptoms should be such as to render the communication important.
During the late Session of the Circuit Court of the United States, at Richmond, bills of indictment for Treason and misdemeanor, were found by the Grand Jury against Aaron Burr, Jonathan Dayton, John Smith, of Ohio, Israel Smith of New York; Blennerhasset and two or three other of less notoriety.  The trials in chief will commence on the 3d. day of next month.
My two last letters, in the originals, were on board the Chesapeake when she was forced to return to Norfolk.  A copy of the last is inclosed.
Your several bills of dates of the 21st., 22d. & 23d. of January have arrived & been accepted.  I have received no general letter from you since your return to Algiers.
The President has not yet appointed a Consul for Tunis.
I send you a few newspapers, and a Copy of the Acts of Congress, of the last Session; with a few copies of the Proclamation to be forwarded to our several Consuls under your superintendance, and put into any other hands you may think proper  I have the honor to remain, Very respectfully, Sir, your most obt. Set.

James Madison

